The practice of taking an answer upon a commission filled up by the defendant with the name of a commissioner is a dangerous one; as the defendant may name a man who will certify an answer as sworn to, when in truth it was not. Such abuses have been committed with respect to commissioners to take testimony. But as this answer was taken before the Chief Justice of one of the districts of Maryland, and as the practice has been to receive answers taken before persons authorized by the laws of the country where taken to administer oaths, it is better to adhere to that practice than now to alter it.
Let the answer be read.
NOTE. — See Hunt v. Williams, 1 N.C. 318; Allen v. State Bank,21 N.C. 7. *Page 14